Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claims is directed to a method of making a pourable extract comprising:
passing CO through hop materials; 
producing a first extracted fraction and a second extracted fraction; and 
collecting the first extracted fraction during a first time period and the second extracted fraction during a second time period; 
wherein the first extracted fractions extracted at a pressure of 2200 psi and the second extracted fraction is extracted at a pressure of 3700 psi, 
wherein the first time period is between about 20 minutes to about 2 hours and the second time period is between about 2 hours to about 5 hours, and wherein the first extracted fraction is pourable and has a viscosity of from about 1 to 3 Pa-s at 30°C to 40°C.
The invention as claims is also directed to a method/process for producing beer by adding a hop pourable extract to a beer wort.
The closest prior art of record, Ono et al (US 2002/0031594 A1), discloses a hop-oil enriched extract obtained by  extracting essential oil-rich hop extract from hop, using supercritical or subcritical carbon dioxide as the solvent, the above mentioned essential oil-rich hop extract, and a product comprising a mixture of the hop extract and a hop extract residue. There is also provided a method of applying the product to the production of wort or beer. The extraction is carried out either in one stage controlling the pressure of the carbon dioxide in the extraction tank at 80 - 100 kg/cm2, or performing the extraction at a pressure of over 100 kg/cm2 and conducting the separation in two stages. 
Ono discloses pressure between 100kg/cm2 (1422 psi) to 400kg/cm2 (5869 psi). Ono et al discloses one-hour extraction.
Another prior art reference to Mertens (US 2016/0264916 A1) was made as a teaching of addition of solvent to the hop extract in order to lower the viscosity of the hop extract.
Another prior art reference to Liu et al (CN 101148632 A) was made as a teaching of the molecular distillation as a method for hop oil extraction.
The prior art references do not teach or suggest a pourable and has a viscosity of from about 1 to 3 Pa-s at 30°C to 40°C as claimed. The prior art references do not provide motivation for obtaining such extract employing step and conditions as claimed.

Claims 9, 12-15, 17-22 and 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791